DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore (US 2016/0287773A1 in view of Juretich et al. (US 2013/0071272A1; hereinafter “Juretich”).
                               
    PNG
    media_image1.png
    409
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    319
    456
    media_image2.png
    Greyscale

                            
    PNG
    media_image3.png
    628
    541
    media_image3.png
    Greyscale

In relation to claim 21, Lattimore shows in figures 1 and 2, a medical console comprising: 
a housing (3) containing a processing unit [see Lattimore; paragraph 0059] connected to a power source [see Lattimore; paragraph 0047]; a display device (4) positioned at a front of the housing and electrically connected to the processing unit and the power source; and 
at least one peristaltic pump (14) electrically connected to the processing unit and the power source, the at least one peristaltic pump comprising a rotor [see Lattimore; paragraph 0069, rotor 20]; 
a motor drive (11) having a transverse axis disposed within the housing and electrically connected to the rotor (20); 
a plurality of retractable rollers [see Lattimore; paragraph 0043] extending from or disposed along a circumference of the rotor; and 
a removeable and disposable patient-circuit cartridge [see figure 1; tube/cartridge (10)] disposed in perpendicular orientation to a rotational axis of the rotor and having tubing extending therethrough wherein the tubing is disposed around at least a portion of the plurality of rollers [see figure 2; rollers (6)].
Lattimore does not disclose a pump positioned in a side of the housing such that the at least one peristaltic pump is side-facing.  Lattimore discloses a pump located on the top of the housing.  However, designing a medical console with a pump positioned in a side of the housing such that the peristaltic pump is side-facing would have been considered conventional in the art as evidenced by the teachings of Juretich.





    PNG
    media_image4.png
    607
    503
    media_image4.png
    Greyscale


                                                       
    PNG
    media_image5.png
    800
    457
    media_image5.png
    Greyscale

	Juretich shows in figures 2 and 5 above, a pump (20) positioned in a side of the housing such that the at least one peristaltic pump is side-facing.  Accordingly, for an artisan skilled in the art, modifying the medical console disclosed by Lattimore with a pump positioned in a side of the housing, because designing the pump on the side of the console housing allows the cassette to be installed into and removed from the pumping mechanism portion of the pump in a radial direction of a cassette mounting pin extending at least partially across a fixed slot in which the pumping mechanism portion is situated. In this manner, the invention avoids the use of a door or cover that opens to expose the pumping mechanism portion [see Juretich; paragraph 0006].
In relation to claims 25 and 32, Juretich shows in figure 5, a plurality of rollers adapted to engage the tubing.  
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore (US 2016/0287773A1 in view of Juretich et al. (US 2013/0071272A1; hereinafter “Juretich”), and in further view of Gill et al. (US 5,388,032; hereinafter “Gill”).       
                  
    PNG
    media_image6.png
    281
    541
    media_image6.png
    Greyscale
       
In relation to claim 22, Lattimore does not explicitly disclose vents in the console.  However, Gill shows in figure 1, vents (126).  Accordingly, for an artisan skilled in the art, modifying the console disclosed by Lattimore with vents, as taught by Gill, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been because the use of vents would have would have maintained the apparatus at an adequate temperature [cool] during operation [see Gill; column 8, starting in line 20].
Claims 23 and 31 are is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore (US 2016/0287773A1 in view of Juretich et al. (US 2013/0071272A1; hereinafter “Juretich”), and in further view of Doherty et al. (US 6,856,506; hereinafter “Doherty”).       
           
    PNG
    media_image7.png
    370
    565
    media_image7.png
    Greyscale

In relation to claims 23 and 31, Lattimore does not explicitly disclose ports.  However, Doherty shows in figure 2d, a console having ports (52, 60, 56, 54, and 62).  Accordingly, for an artisan skilled in the art, modifying the back wall of the console disclosed by Lattimore with ports, as taught by Doherty, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because.    
Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore (US 2016/0287773A1 in view of Juretich et al. (US 2013/0071272A1; hereinafter “Juretich”), and in further view of Morris et al. (US 2002/0165503; hereinafter “Morris”).       
                                         
    PNG
    media_image8.png
    513
    406
    media_image8.png
    Greyscale


In relation to claims 24 and 30, Lattimore does not explicitly disclose pumps located at opposing sides of the housing.  However, Morris demonstrates in figure 1, the conventionality of designing a console having pumps located at opposing sides of the housing. Accordingly, for an artisan skilled in the art, modifying the console disclosed by Lattimore with two pumps, as taught by Morris, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  because the additional pump would have facilitated the infusion of additional drugs or combination of drugs into the body.      
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore (US 2016/0287773A1 in view of Juretich et al. (US 2013/0071272A1; hereinafter “Juretich”), and in further view of, Huang et al. (US 7,255,317; hereinafter “Huang”).       

                                     
    PNG
    media_image9.png
    719
    610
    media_image9.png
    Greyscale
             
                                  
    PNG
    media_image10.png
    883
    672
    media_image10.png
    Greyscale

In relation to claims 26, 27, and 28, Lattimore does not explicitly disclose a display hingedly connected to the housing.  Huang shows in figures 1 and 2 above, a modular medical console (1) comprising of a housing having a front end, a rear end, a left side, a right side, a top side, and a bottom side [see Huang; figure 1 above]; a display device connector module that is hingedly connected to the front end of the housing (21).


    PNG
    media_image11.png
    414
    741
    media_image11.png
    Greyscale

Additionally, Huang shows in figure 4, a display device (5) connected to the display device connector module (1).  When the display device (5) has a substantially horizontal position it abuts or is otherwise parallel to the top side of the housing.  The display device (5) that is connected to the display device connector module (1) has an angled position relative to the top side of the housing such that the angle between the display device and the top side of the housing could be more than 0 and less than 360.  Accordingly, for an artisan skilled in the art, modifying the console disclosed by Lattimore with a display that is hingedly connected to the housing, as taught by Huang, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the hingedly connected display could have been angularly moved to ensure adequate viewing of displayed data by medical personnel.       


Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore (US 2016/0287773A1 in view of Juretich et al. (US 2013/0071272A1; hereinafter “Juretich”), and in further view of, Kaushansky et al. (US 10,207,728; hereinafter “Kaushansky”).       

    PNG
    media_image12.png
    542
    757
    media_image12.png
    Greyscale

In relation to claim 29 and 33, Lattimore does not disclose connection means disposed at the bottom surface of the housing for connection to a pedestal.  However, Kaushansky shows in figures 2A, 2B, and 3, a modular console being connected to a pedestal with wheels using a connector.  Kaushansky demonstrates that a connector can be positioned on the bottom of the console to attach the console to a pedestal structure.  Accordingly, for an artisan skilled in the art, placing a connector on the bottom of the housing of the console or in any other location of the housing, as taught by Kaushansky, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the use of a .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783